DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 09/21/2020. Claims 1-16, 18, 20-21 and 23 are pending of which claims 1,8,15 are amended and claim 23 newly added.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vesterinen US 2017/0104717, further in view of Szilagyi et al US 2017/0373950 and Kucera US 2020/0229253.
Regarding claims 1, 8 and 15, Vesterinen teaches a method, apparatus and non-transitory CRM comprising computer executed instructions for  at a network device in a network receiving traffic of a multi-path transmission control(MPTCP) communication session. 
["The present application relates to the 3GPP connectivity and multipath TCP (MPTCP) transport. 3GPP connectivity is defined to provide EPS bearer services to a User Equipment (UE) over a radio access network (RAN). EPS connectivity is capable of granting an IP address or multiple IP addresses to a UE, in order the UE to connect to the internet. ", ¶50]
restricting the MPTCP communication session to a single path in a first direction;
[" Embodiments of the invention are described where multiple data paths are used for both uplink and downlink of a terminal. However, according to some embodiments of the invention, multiple data paths may be used for the uplink only, whereas all downlink traffic is routed via a single downlink data path to the terminal. Also in some embodiments of the invention, multiple data paths may be used for the downlink only, whereas all uplink traffic is routed via a single uplink path to the server. Also, in some embodiments of the invention, specific downlink traffic may be sent over multiple data paths, whereas other downlink traffic may be sent over a single data path. In each case, whether using multipath to one or both link directions, TCP Acknowledgements may be expected to the reverse direction, as TCP forms a bi-directional connection between the source and destination TCP ports. ", ¶184]

Vesterinen teaches monitoring the traffic on the paths to determine path properties(¶151 teaches using ACKs to determine path properties, that is ACKs received on the downlink direction is used to determine path properties in the downlink direction), but does not teach monitoring traffic of the single path during the MPTCP communication session for information indicative of multi-path traffic of a second direction of the MPTCP communication,;
 based on the information indicative of the multi-path traffic of the second direction, generate estimation of the multipath traffic of a second direction.. Szilagyi teaches a system for managing SCTP stream control transmission protocol in wireless communication. Szilagyi teaches monitoring traffic of the single path during the MPTCP communication session for information indicative of multi-path traffic of a second direction of the MPTCP communication (Szilyagi teaches a system of transmitting downlink data in multiple streams, SCTP (¶s46, 105) and that downlink  conditions can be determine based on  determined uplink characteristics(ack on opposite direction,¶70  ).
["e.g. application (in case the application transfers data through multiple simultaneous flows), bearer, cell, QCI, eNB, DSCP, S1, etc. The collected measurements data represent a superset of existing legacy QoS measurements, therefore they enable the existing QoS measurement-based use cases as well (e.g. delay/load threshold based detection, triggers ", ¶46]
["The QoS measurements executed by the CE agents for TCP flows are illustrated in FIG. 12. The CE agents obtain the first RTT measurement in the TCP connections during the handshake, measuring the delay between the initial SYN, SYN+ACK and ACK segments. After the handshake has been completed, the CE agents continue monitoring RTT of the TCP connections by measuring the time between (1) the observation of a TCP data segment with a given sequence number S in the TCP header, and (2) an ACK transmitted in the opposite direction (in the same connection) with an acknowledgement number that is higher than S. This measurement is done for both directions, that is, for each connection, the CE agents maintain an RTT for their downstream segment (measured on connections transmitting data in DL) and for their uplink segments (measured on UL data transmissions). ", ¶70]
["In an embodiment, control plane measurements are carried out. The capabilities of the CE agent may include packet monitoring on the control plane. FIG. 26 illustrates control plane measurements on the LTE S1-MME interface. In case the CE agent is deployed at a location where it has access to the control plane packets exchanged between eNB and MME (S1-MME interface), or between SAE-GW and MME (S11 interface), the CE agent is able to perform QoS measurements on the control plane packets. On the SCTP-based S1-MME interface, the SCTP level HEARTBEAT and HEARTBEAT ACK messages may be used to measure the control plane RTT both towards eNB and MME, as illustrated in FIG. 26a. These SCRP messages do not carry any S1-AP message part, therefore the measured RTTs do not depend on the control plane processing load in eNB and MME. By measuring RTT using a control plane message exchange that carries S1-AP messages, it is possible to obtain the control plane RTT that depends on the processing load of the network elements and additional signaling overhead.", ¶105]

based on the information indicative of the multi-path traffic of the second direction, generate estimation of the multipath traffic of a second direction(Szilyagi teaches a system of transmitting downlink data in multiple streams, SCTP (¶s46, 105) and that downlink  conditions can be determine based on  determined uplink characteristics(ack on opposite direction,¶70  ).
["e.g. application (in case the application transfers data through multiple simultaneous flows), bearer, cell, QCI, eNB, DSCP, S1, etc. The collected measurements data represent a superset of existing legacy QoS measurements, therefore they enable the existing QoS measurement-based use cases as well (e.g. delay/load threshold based detection, triggers ", ¶46]
["The QoS measurements executed by the CE agents for TCP flows are illustrated in FIG. 12. The CE agents obtain the first RTT measurement in the TCP connections during the handshake, measuring the delay between the initial SYN, SYN+ACK and ACK segments. After the handshake has been completed, the CE agents continue monitoring RTT of the TCP connections by measuring the time between (1) the observation of a TCP data segment with a given sequence number S in the TCP header, and (2) an ACK transmitted in the opposite direction (in the same connection) with an acknowledgement number that is higher than S. This measurement is done for both directions, that is, for each connection, the CE agents maintain an RTT for their downstream segment (measured on connections transmitting data in DL) and for their uplink segments (measured on UL data transmissions). ", ¶70]
["In an embodiment, control plane measurements are carried out. The capabilities of the CE agent may include packet monitoring on the control plane. FIG. 26 illustrates control plane measurements on the LTE S1-MME interface. In case the CE agent is deployed at a location where it has access to the control plane packets exchanged between eNB and MME (S1-MME interface), or between SAE-GW and MME (S11 interface), the CE agent is able to perform QoS measurements on the control plane packets. On the SCTP-based S1-MME interface, the SCTP level HEARTBEAT and HEARTBEAT ACK messages may be used to measure the control plane RTT both towards eNB and MME, as illustrated in FIG. 26a. These SCRP messages do not carry any S1-AP message part, therefore the measured RTTs do not depend on the control plane processing load in eNB and MME. By measuring RTT using a control plane message exchange that carries S1-AP messages, it is possible to obtain the control plane RTT that depends on the processing load of the network elements and additional signalling overhead.", ¶105]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Vesterinen use of ACKs to assess path properties by applying the concept of estimating downlink path properties based on detected uplink path properties  as taught by SzIlyagi. The reason for this modification would be to monitor the conditions on the paths path properties that is needed for MPTCP(see Vesterninen ¶151).
The combination of Vesterninen/Szilyagi does not teach wherein the traffic of the single path follows a path that includes the network device and the multi-path traffic of the second direction follows a path that does not include the network device. Kucera teaches a multipath communication system in the analogous networking arts. Kucera teaches wherein the traffic of the single path follows a path that includes the network device and the multi-path traffic of the second direction follows a path that does not include the network device( the path provided via the cellular network fig 1 20 does not go through the router/gateway of the landline connection fig.1 18, see also example of mobile and wifi connection Balasubramanian, figs1,2).
[“Within the splitter 14 may be a first communications interface (IF1) 16a which may be associated with over-the-air cellular communications. For example, the first communications interface 16a may comprise a 3/4/5G communications interface for data communications via one or more eNB base stations 20 associated with a cellular network. A second communications interface (IF2) 16b may be associated with internet communications via a fixed-line telephone network 18. Further communications interfaces (IFn) may also be provided.”, ¶57, fig.1]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Verterninen/Szilyagi with a multipath transmission where sub-flows utilize more than one type of network connection cellular sub-flow and landline sub-flow. The reason for this modification would be to transmit/ receive data over different network access methods at the same time.  A person of ordinary skill would recognize that using different network access methods provide fault tolerance and increases bandwidth.

Regarding claims 2, 9 and 16, Vesterninen teaches generating the estimation of multi-path traffic of the second direction from acknowledgement information of the single path(Vesterninen ¶151 teaches  using ACKs to determine path properties, Szilyagi ¶70teaches use of a uplink path’s properties to estimate the properties  of the opposite direction).
[Vesterninen,“These data path characteristics may change dynamically. The MPCTP protocol perceives the path properties e.g. by the Acknowledgement (MPTCP ACK), which is created at the MPTCP destination and received from there back to the MPTCP source. ", ¶151]

["The QoS measurements executed by the CE agents for TCP flows are illustrated in FIG. 12. The CE agents obtain the first RTT measurement in the TCP connections during the handshake, measuring the delay between the initial SYN, SYN+ACK and ACK segments. After the handshake has been completed, the CE agents continue monitoring RTT of the TCP connections by measuring the time between (1) the observation of a TCP data segment with a given sequence number S in the TCP header, and (2) an ACK transmitted in the opposite direction (in the same connection) with an acknowledgement number that is higher than S. This measurement is done for both directions, that is, for each connection, the CE agents maintain an RTT for their downstream segment (measured on connections transmitting data in DL) and for their uplink segments (measured on UL data transmissions). ", ¶70]

.Regarding claims 3, and 10, Szilagyi teaches generating the estimation of the multi-path traffic of the second direction from a sequence of acknowledgement numbers of the single path.
["The CE agent is able to monitor any additional header field in the protocol layers as well, in order to perform the measurements (e.g. using the TCP sequence/ACK numbers, TCP advertised window, etc.), or to enable the aggregation of the measurements along various dimensions (e.g. using the IP DSCP field to provide per-PHB aggregations). ", ¶63]

Regarding claims 6, 13 and 20, Szilagyi teaches the monitoring includes monitoring TCP header information of the traffic of the single path regarding one or more of a sequence number, acknowledgement packet and an acknowledgement packet length and the generating includes generating the estimation(correlation, ¶57) of the multi-path packet flow and patterns from the tcp header information(acks and seq num in tcp header, ¶63).
[" In an embodiment, congestion detection is performed based on the correlation of measured QoE degradation, and network state detection is performed based on advanced indicators such as loss pattern detection, delay profile analysis and correlated delay/loss/throughput profiling and classification. The mechanism is automatic and self-learning requiring no parameterization and being able to (self-)profile a given end-to-end instance (such as an S1, X2, Iub or Iur interface), that is, to adapt itself to a given instance, learn the behaviour typical to that instance and detect any deviation from that one. The mechanism is able to adapt itself to the actual conditions, which is a major step towards cognitive networks. ", ¶57]
["The CE agent is able to monitor any additional header field in the protocol layers as well, in order to perform the measurements (e.g. using the TCP sequence/ACK numbers, TCP advertised window, etc.), or to enable the aggregation of the measurements along various dimensions (e.g. using the IP DSCP field to provide per-PHB aggregations). During the lifetime of a flow, attributes that are not part of the flow descriptor (such as DSCP) may change (e.g. due to real-time bearer QoS update). The CE agent detects these changes and updates the attributes of the corresponding flow in real-time, as soon as the first packet with the changed attribute is intercepted. ", ¶63]

Regarding claims 7 and 14 ,Szilagyi teaches the monitoring includes monitoring metadata(¶ 62) of the traffic of the single path for the information regarding one or more cryptographic algorithms(TLS HTTPS etc ¶45), diffie-helman group and certificate related data and generating includes generating the estimation of the multi-path traffic of the second direction from the metadata(¶62).
["The relevant measurements data may be collected from TCP (which is a transport layer protocol used by many applications to send or download data) and/or UDP traffic (e.g. streaming over RTP/RTSP, etc.). The measurements may be performed both on plaintext and encrypted (e.g. HTTPS, TLS, VPN, etc.) flows. ", ¶45]
["The QoS and QoE measurements may be executed simultaneously per each user plane flow, by extracting/monitoring the content of the protocol headers, application metadata and by detecting the user actions and behaviour.", ¶62]


Claims 4, 5,11,12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vesterinen/Szilagyi/Kucera as applied to claim 1, 8 and 15, and further in view of Geffen 2019/0140966
Regarding claims 4, 11 and 18. Szilagyi teaches generating the estimation of the multipath traffic from an initial packet sent over the single path as part of a secure tunnel setup procedure(¶s45, 98). 
["The relevant measurements data may be collected from TCP (which is a transport layer protocol used by many applications to send or download data) and/or UDP traffic (e.g. streaming over RTP/RTSP, etc.). The measurements may be performed both on plaintext and encrypted (e.g. HTTPS, TLS, VPN, etc.) flows. ", ¶45]

[" The delay/jitter and loss measurements data collected from the FP layer at the MAC-d flow level, is to be correlated with the user plane traffic flows. The correlation is possible through E-RNTI (in E-DCH and HS-DSCH data frames) or dedicated H-RNTI (in the HS-DSCH data frame) temporary UE specific identities. E-RNTI and H-RNTI are allocated by RNC during a radio bearer setup procedure.", ¶98]

The combination of Vesterinen//Szilyagi does not teach the initial packet is unencrypted. Geffen teaches a similar method of using upstream packet to determine downstream receipt of packets. Geffen teaches unencrypted headers for the ACK and sequence number in initial packet .
["In TCP flows, seq and ack numbers are indicated in an unencrypted packet header. Hence, upon receiving an upstream TCP packet, the system may read the ack number from this packet, and then assume that the client has received whichever downstream UDP-based packet was passed to the client by the system at approximately the same time as was the downstream TCP packet indicated by this ack number.", ¶43]

[" The QoS measurements executed by the CE agents for TCP flows are illustrated in FIG. 12. The CE agents obtain the first RTT measurement in the TCP connections during the handshake, measuring the delay between the initial SYN, SYN+ACK and ACK segments.", ¶70]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Veserminen/Szilyagi with monitoring of a path using tls certificate of a first packet ‘s syn/ack  information.  The reason for this modification would be to monitor the conditions on the paths path properties that is needed for MPTCP(see Vesterninen ¶151).
Regarding claims 5 and 12, Geffen further teaches generating the estimation the multi-path traffic of the second direction from TCP header information of the unencrypted initial packet.
["For example, FIG. 2A illustrates the processor receiving, during time interval TI5, an upstream TCP packet P5 having an ( unencrypted) acknowledgement number of S1, indicating that TCP packet P2, which has a sequence number of S1, was received by the client. The processor therefore assumes that all of the downstream UDP-based packets that were passed to the client before or during time interval TI2, which is the time interval during which packet P2 was passed to the client, were received by the client, whereas the downstream UDP-based packets passed to the client subsequently to time interval TI2 were not yet received by the client.", ¶88]


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over  Vesterinen/Szilyagi/Kucera as applied to claim 1 above, and further in view of Vasseur US 2017/0104774.
Regarding claim 21, Vesterinen/Szilyagi/Kucera do not teach in response to generating the estimation of the multi-path traffic of the second direction of the MPTCP communication session, providing, to a threat detection system, an indication of the estimation of the multi-path traffic of the second direction of the MPTCP communication session. Vasseur teaches a system for monitoring traffic of content delivery. Vasseur teaches that congestion can be an indication of a network attack.
["The output of an anomaly detector may also be coupled to state information, to determine whether the output result was a false negative. For example, as shown in FIG. 4E, analyzer 404 may determine that a result of DLA 402 was a false negative based on an analysis of the state information received via message 408. Notably, assume that analyzer 404 receives state information that indicates that a particular link in the network has become congested due to flooded traffic, which can be determined by aggregating a series of link states and compared to one or more thresholds. In such a case, this congestion may strongly indicate that a flooding DDoS attack is underway in the network. However, if the output of the anomaly detector of DLA 402 does not indicate that a DDoS attack was detected, analyzer 404 may determine that the output of the anomaly detector was a false negative. ", ¶77]

[" In other embodiments, the detector may be retrained or otherwise adjusted at the edge/DLA. For example, as shown in FIG. 5D, SCA 504 may send a notification 508 to DLA 402 to inform DLA 402 that the anomaly detection model should be adjusted. In turn, as shown in FIG. 5E, DLA 402 may adjust its anomaly detection model to account for the inaccuracy of its detector output(s). For example, the edge device/DLA may use incremental learning to update the model. In another example, DLA 402 may restart the training process from scratch. However, doing so may be prohibitively expensive to perform at the network edge, in some cases. ", ¶83]
It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Vesterninen/Szilyagi/Kucera analysis of flows(See Szilyagi fig4 analysis and trigger actions) with providing detected congestion to threat detection system as taught by Vasseur. .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Vesterninen/Szilyagi/Kucera as applied to claim 3 above, and further in view of  Brockmann US 2018/0139511 .
The combination of Vesterninen/Szilyagi/Kucera does not teach wherein generating the estimation of the multi-path traffic of the second direction from the sequence of acknowledgment numbers of the single path includes: computing one or more differences between acknowledgment numbers in adjacent positions in the sequence of acknowledgment numbers; and based on the one or more differences, identifying one or more discrete bursts of application data. Brockman in the same field of endeavour with respect to data transmission in computer networks. Brockmann teaches wherein generating the estimation of the multi-path traffic of the second direction from the sequence of acknowledgment numbers of the single path includes: computing one or more differences between acknowledgment numbers in adjacent positions in the sequence of acknowledgment numbers; and based on the one or more differences, identifying one or more discrete bursts of application data.
[“The transport component 413 may have a send process 404 and a receive process 410. The send process 404 sends scheduled chunks as bursts of TCP segments, without regards to traditional TCP fairness rules, and retransmits lost segments as mandated by the TCP protocol upon loss indications from the receive process 410. The receive process 410 processes TCP acknowledgments (ACKs) and selective acknowledgments (SACKs) and timestamps pertaining to the segments sent by the send process 404. RFC 1323 describes TCP timestamps. In standard TCP implementations, the TCP timestamps are used in an algorithm known as Protection Against Wrapped Sequence numbers (PAWS). PAWS is used when the TCP window size exceeds the possible number of sequence numbers, typically in networks with a very high bandwidth/delay product. In some embodiments, the timestamps are used to determine server-side the link's capacity and available bandwidth by leveraging the fact that the burst transmission timespan can be compared to the client-side reception timespan. Conventional systems have algorithms that use these delta one way delays to derive the link's capacity and, by varying the exact timing of the segments in the burst, make an approximation of the available bandwidth. Instead of using special probe data to determine these statistics only at the start of a session, the server system uses the audio and video data itself to continuously measure changes in the link's capacity and available bandwidth by means of reading the time stamps of the returning TCP ACKs from the burst of TCP packets to the client. This measurement of return ACKs provides a means to determine network latency and congestion allowing for more accurate use of available bandwidth.”, ¶58]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Vesterninen/Szilyagi/Kucera with the use of timestamps in burst transmission to estimate bandwidth as taught by Brockman. The reason for this modification would be to estimate bandwidth conditions such that proactive adaptation of the transmission can be peformed( i,e, changing frame rate).
	
	
Claims 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vesterinen US 2017/0104717, further in view of Byun et al US 2019/0334672 and Kucera US 2020/0229253.
Regarding claims 1, 8 and 15, Vesterinen teaches a method, apparatus and non-transitory CRM comprising computer executed instructions for  at a network device in a network receiving traffic of a multi-path transmission control(MPTCP) communication session. 
["The present application relates to the 3GPP connectivity and multipath TCP (MPTCP) transport. 3GPP connectivity is defined to provide EPS bearer services to a User Equipment (UE) over a radio access network (RAN). EPS connectivity is capable of granting an IP address or multiple IP addresses to a UE, in order the UE to connect to the internet. ", ¶50]
restricting the MPTCP communication session to a single path in a first direction;
[" Embodiments of the invention are described where multiple data paths are used for both uplink and downlink of a terminal. However, according to some embodiments of the invention, multiple data paths may be used for the uplink only, whereas all downlink traffic is routed via a single downlink data path to the terminal. Also in some embodiments of the invention, multiple data paths may be used for the downlink only, whereas all uplink traffic is routed via a single uplink path to the server. Also, in some embodiments of the invention, specific downlink traffic may be sent over multiple data paths, whereas other downlink traffic may be sent over a single data path. In each case, whether using multipath to one or both link directions, TCP Acknowledgements may be expected to the reverse direction, as TCP forms a bi-directional connection between the source and destination TCP ports. ", ¶184]

(¶151 teaches using ACKs to determine path properties, that is ACKs received on the downlink direction is used to determine path properties in the downlink direction), but does not teach monitoring traffic of the single path during the MPTCP communication session for information indicative of multi-path traffic of a second direction of the MPTCP communication, wherein the traffic of the single path follows a path that includes the network device and the multi-path traffic of the second direction follows a path that does not include the network device;
 based on the information indicative of the multi-path traffic of the second direction, generate estimation of the multipath traffic of a second direction.. Byun teaches a system for wireless transmission of data using multipath transmission. Byun teaches monitoring traffic of the single path during the MPTCP communication session for information indicative of multi-path traffic of a second direction of the MPTCP communication, wherein the traffic of the single path follows a path that includes the network device and the multi-path traffic of the second direction follows a path that does not include the network device (Byun teaches in a multi-path transmission(¶9)  use of downlink quality information to estimate uplink quality(ack on opposite direction,107  ).
["The terms will first be described. A manifold transmission (or multiple transmission) method (or technique) refers to a technique for maximizing the number of signal transmission sessions and diversity within a limited time by using multiple paths. The manifold transmission may also be referred to multi-path transmission or manifold transmission. A first base station may correspond to the primary TRP, and a second base station may correspond to the secondary TRP. In this specification, a subframe may be replaced with a slot. ", ¶9]
["In the legacy LTE system, an uplink control channel and an uplink data channel are frequency-divided. Therefore, there were limitations in estimating the channel characteristics of an uplink data channel by using a reference signal of an uplink control channel. However, in a self-contained frame structure, since the uplink control channel and the uplink data channel are time-divided, it is possible to estimate the channel quality of the data channel by using a reference signal of the control channel. In order to perform channel estimation by using this characteristic, a method (or technique) of hopping the control channel has been proposed (Method of UL signal transmission for UL channel sounding). Additionally, since the downlink data channel and the uplink control channel are time-divided, it is possible to estimate the quality of the uplink control channel and the uplink data channel by using the quality information of the downlink channel. More specifically, when the above-described method is applied, the inter-channel similarity between the uplink control channel and the downlink data channel is increased due to the characteristic of channel reciprocity. It is possible to perform channel estimation for the uplink data transmission by using a reference signal of the uplink control channel. ", ¶107]
based on the information indicative of the multi-path traffic of the second direction, generate estimation of the multipath traffic of a second direction(Szilyagi teaches a system of transmitting downlink data in multiple streams, SCTP (¶s46, 105) and that downlink  conditions can be determine based on  determined uplink characteristics(ack on opposite direction,¶70  ).
["e.g. application (in case the application transfers data through multiple simultaneous flows), bearer, cell, QCI, eNB, DSCP, S1, etc. The collected measurements data represent a superset of existing legacy QoS measurements, therefore they enable the existing QoS measurement-based use cases as well (e.g. delay/load threshold based detection, triggers ", ¶46]
["The QoS measurements executed by the CE agents for TCP flows are illustrated in FIG. 12. The CE agents obtain the first RTT measurement in the TCP connections during the handshake, measuring the delay between the initial SYN, SYN+ACK and ACK segments. After the handshake has been completed, the CE agents continue monitoring RTT of the TCP connections by measuring the time between (1) the observation of a TCP data segment with a given sequence number S in the TCP header, and (2) an ACK transmitted in the opposite direction (in the same connection) with an acknowledgement number that is higher than S. This measurement is done for both directions, that is, for each connection, the CE agents maintain an RTT for their downstream segment (measured on connections transmitting data in DL) and for their uplink segments (measured on UL data transmissions). ", ¶70]
["In an embodiment, control plane measurements are carried out. The capabilities of the CE agent may include packet monitoring on the control plane. FIG. 26 illustrates control plane measurements on the LTE S1-MME interface. In case the CE agent is deployed at a location where it has access to the control plane packets exchanged between eNB and MME (S1-MME interface), or between SAE-GW and MME (S11 interface), the CE agent is able to perform QoS measurements on the control plane packets. On the SCTP-based S1-MME interface, the SCTP level HEARTBEAT and HEARTBEAT ACK messages may be used to measure the control plane RTT both towards eNB and MME, as illustrated in FIG. 26a. These SCRP messages do not carry any S1-AP message part, therefore the measured RTTs do not depend on the control plane processing load in eNB and MME. By measuring RTT using a control plane message exchange that carries S1-AP messages, it is possible to obtain the control plane RTT that depends on the processing load of the network elements and additional signalling overhead.", ¶105]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Vesterinen use of ACKs to assess path properties by applying the concept of estimating uplink path properties based on detected downlink path properties as taught by Byun. The (see Vesterninen ¶151).
The combination of Vesterninen/Byun does not teach wherein the traffic of the single path follows a path that includes the network device and the multi-path traffic of the second direction follows a path that does not include the network device. Kucera teaches a multipath communication system in the analogous networking arts. Kucera teaches wherein the traffic of the single path follows a path that includes the network device and the multi-path traffic of the second direction follows a path that does not include the network device( the path provided via the cellular network fig 1 20 does not go through the router/gateway of the landline connection fig.1 18, see also example of mobile and wifi connection Balasubramanian, figs1,2).
[“Within the splitter 14 may be a first communications interface (IF1) 16a which may be associated with over-the-air cellular communications. For example, the first communications interface 16a may comprise a 3/4/5G communications interface for data communications via one or more eNB base stations 20 associated with a cellular network. A second communications interface (IF2) 16b may be associated with internet communications via a fixed-line telephone network 18. Further communications interfaces (IFn) may also be provided.”, ¶57, fig.1]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Verterninen/Byun with a multipath transmission where sub-flows utilize more than one type of network connection cellular sub-flow and landline sub-flow. The reason for this modification would be to transmit/ receive data over different network access methods at the same time.  A person of ordinary skill would recognize that using different network access methods provide fault tolerance and increases bandwidth.
Regarding claims 2, 9 and 16, Vesterninen teaches generating the estimation of multi-path traffic of the second direction from acknowledgement information of the single path(Vesterninen ¶151 teaches  using ACKs to determine path properties, Szilyagi ¶70teaches use of a uplink path’s properties to estimate the properties  of the opposite direction).
[Vesterninen,“These data path characteristics may change dynamically. The MPCTP protocol perceives the path properties e.g. by the Acknowledgement (MPTCP ACK), which is created at the MPTCP destination and received from there back to the MPTCP source. ", ¶151]

["The QoS measurements executed by the CE agents for TCP flows are illustrated in FIG. 12. The CE agents obtain the first RTT measurement in the TCP connections during the handshake, measuring the delay between the initial SYN, SYN+ACK and ACK segments. After the handshake has been completed, the CE agents continue monitoring RTT of the TCP connections by measuring the time between (1) the observation of a TCP data segment with a given sequence number S in the TCP header, and (2) an ACK transmitted in the opposite direction (in the same connection) with an acknowledgement number that is higher than S. This measurement is done for both directions, that is, for each connection, the CE agents maintain an RTT for their downstream segment (measured on connections transmitting data in DL) and for their uplink segments (measured on UL data transmissions). ", ¶70]



Applicant Remarks


Applicant’s arguments with respect to claims  1-16, 18, 20-21 and 23 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The applicant argues that the references cited do not teach wherein the traffic of the single path follows a path that includes the network device and the multi-path traffic of the second direction follows a path that does not include the network device. It should be noted that the specification provides no explicit language that would support such a limitation. To the best interpretation by the examiner such a claim appears to recite in words what is found in fig. 1 which shows downlink paths via a internet /network connection that contains the “network device” and a downlink subflow of a cellular network that does not go through the internet/network connection. Thus based on the interpretation that such limitation 
With respect to claim 23 the applicant argues that Szilyagi does not teach the methods of using acknowledgements as presented in claim 23. The examiner contends that such  arguments are moot in further view of Brockmann over Vesterninen/Szilyagi/Kucera as presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456